UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-178208 OLIE INC. (Exact name of Registrant as specified in its charter) Delaware 33-1220056 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 Jameson House 838 West Hastings Street Vancouver B.C. V6C 0A6 (Address of principal executive offices) (Zip Code) +1 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: N/A N/A Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: Shares of Common Stock, $0.00001 par value Title of Class Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yesx No Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ¨ Yesx No Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes ¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $188,000 based upon the price of our common stock as of December 2, 2013, of $0.0008. Shares of common stock held by each officer and director and by each person or group who owns 10% or more of than outstanding common stock amounting to 2,000,000,000 shares have been excluded in that such persons or groups may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of December 2, 2013, there were 2,264,500,000 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Exhibits incorporated by reference are referred to in Part IV. TABLE OF CONTENTS PART I Item 1. Business 4 Item 2. Properties 5 Item 3. Legal Proceedings 5 Item 4. Mine safety disclosures 5 PART II 6 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 10 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 12 Item 9A. Controls and Procedures 12 Item 9B. Other Information 12 PART III Item 10. Directors, Executive Officers and Corporate Governance 13 Item 11. Executive Compensation 15 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 15 Item 13. Certain Relationships and Related Transactions, and Director Independence. 17 Item 14. Principal Accounting Fees and Services 17 PART IV 17 Item 15. Exhibits, Financial Statement Schedules 19 SIGNATURES 20 2 FORWARD-LOOKING STATEMENTS This Annual Report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These forward-looking statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These forward-looking statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks set out in the section hereof entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · risks related to our ability to continue as a going concern; · the uncertainty of profitability based upon our history of losses; · risks related to failure to obtain adequate financing on a timely basis and on acceptable terms for our planned development projects; · risks related to our ability to continue to fund research and development costs; · risks related to conducting business internationally due to our operations in Israel; · risks related to our ability to successfully develop our technology into commercial products, · risks related to our ability to successfully prosecute and protect our intellectual property; · risks related to tax assessments; and · other risks and uncertainties related to our prospects, properties, and business strategy. The above list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other risks described in this report should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward-looking statements are made based on management’s beliefs, estimates and opinions on the date the forward-looking statements are made, and we undertake no obligation to update forward-looking statements should these beliefs, estimates, and opinions or other circumstances change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these forward-looking statements to actual results. Our financial statements are stated in United States dollars (“US$”) and are prepared in accordance with United States generally accepted accounting principles (“GAAP”). In this Annual Report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common stock" refer to the shares of our common stock. As used in this Annual Report, the terms "we," "us," "our," "Olie Inc.," and “Issuer” mean Olie Inc., unless the context clearly requires otherwise. 3 PART I ITEM 1. BUSINESS Overview of the Company We are a development stage company that was incorporated on December 10, 2010. We have commenced only limited operations focused on business acquisitions. We have never declared bankruptcy, have never been in receivership, and have never been involved in any legal action or proceedings. We have not generated any revenue to date and we do not expect to generate revenues prior to 2013. We do not currently have sufficient capital to operate our business, and, we will require additional funding in the future to sustain our operations. There is no assurance that we will have revenue in the future or that we will be able to secure the necessary funding to develop our business. The Market Opportunity The following market data regarding the US music production market is based on publicly available information. We have not conducted any independent market studies to verify this data. History The company has continued throughout the year to continue in a development stage. Its inception was as a music production company and whilst this was its original prime focus it has throughout the financial year explored development into other areas. It entertained a relationship with EnCansol that had developed Flat Plate RAM Cell battery technology. After the negotiations became too protracted the company terminated its relationship as disclosed in its 8K filed on May 10th. 2013. Similarly it entertained a relationship with Whitehall 1V LLC that owned Mitch Stone Essentials, and by mutual consent that intent was terminated as disclosed in its 8K filed on May 28th. 2013. Subsequent to the year end the company announced its current corporate plan. It amended its Articles and Corporate Bylaws to create a series of anti-dilutive, convertible preferred shares. It announced its intention to transform to a Business Development Corporation; including providing corporate advisory services to other issuers, buy mature and secured debt from non-affiliates in other issuers, and with its convertible preferred securities purchase assets and business enterprises. It is now implementing this plan and in particular, as reported in its 8K filed December 17th. 2013 the company acquired Settlement Management Series 1 LLC (SETI) that owns a $5,000,000 five year, 5% US Treasury Strip.This subsidiary then completed an assignment for $20,000,credit linked to a Triple A US Treasury Strip (MTN), and also reported in the same 8K. Marketing / Advertising For a description of our marketing plans, please see the discussion in the Management Discussion and Analysis section below. Patent, Trademark, License & Franchise Restrictions and Contractual Obligations & Concessions We have not entered into any franchise agreements or other contracts that have given, or could give rise to, obligations or concessions. We intend to protect our private label for music production on the basis of applicable trademark and trade name laws. Beyond our common law right to our trade name, we do not hold any other intellectual property. 4 Research and Development Activities and Costs We have not incurred any costs to date and have no plans to undertake research and development activities during the next year of operation. Costs and Effects of Compliance with Environmental Laws and Regulations We are not in a business that involves the use of materials in a manufacturing process where such materials are likely to result in the violation of any existing environmental rules and/or regulations. Further, we do not own any real property that could lead to liability as a landowner. Therefore, we do not anticipate that there will be any material costs associated with compliance with environmental laws and regulations. Employees We have commenced only limited operations; therefore, we have no employees and do not anticipate having any employees during the first twelve months of operations. Our officers and Directors provide service to us on an as-needed basis, and we will be relying heavily on our Secretary and Director, Mr. Gardner. When we commence full operations, we will need to hire full-time management and administrative support staff. For a detailed description, see "Plan of Operation". ITEM 2. PROPERTIES Our Principal Executive Offices We do not own any real property. We currently maintain our mailing address at 300 Jameson House, 838 West Hastings Street, Vancouver, British Columbia. The mailing address is a private address and is provided at no cost to the Company. We do not have any present plans for obtaining new office space the current space is sufficient for our operations. ITEM 3. LEGAL PROCEEDINGS We know of no material, active or pending legal proceedings against our Company, nor of any proceedings that a governmental authority is contemplating against us. We know of no material proceedings to which any of our Directors, officers, affiliates, owner of record or beneficially of more than 5 percent of our voting securities or security holders is an adverse party or has a material interest adverse to our interest. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 5 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is quoted under the symbol “OLIE” on the OTCBB operated by the Financial Industry Regulatory Authority, Inc. (“FINRA”) and the OTCQB operated by OTC Markets Group, Inc.Few market makers continue to participate in the OTCBB system because of high fees charged by FINRA. Consequently, market makers that once quoted our shares on the OTCBB system may no longer be posting a quotation for our shares. As of the date of this report, however, our shares are quoted by several market makers on the OTCQB. The criteria for listing on either the OTCBB or OTCQB are similar and include that we remain current in our SEC reporting. Our reporting is presently current and, since inception, we have filed our SEC reports on time. A trading market for our securities did not begin to develop until after the fiscal year ended September 30, 2013. The following tables set forth the range of high and low prices for our common stock for the each of the periods indicated as reported by the OTCQB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending September 30, 2013 Quarter Ended High $ Low $ September 30, 2013 $ $ March 31, 2013 $ $ June 30, 2013 $ $ December 30, 2012 $ $ Fiscal Year Ending September 30, 2012 Quarter Ended High $ Low $ September 30, 2012 NA NA March 31, 2012 NA NA June 30, 2012 NA NA December 30, 2011 NA NA Market for our common stock There is currently no market for our shares. We cannot give you any assurance that the shares will ever have a market or that if a market for our shares ever develops, that you will be able to sell your shares. In addition, even if a public market for our shares develops, there is no assurance that a secondary public market will be sustained. The shares are quoted on the OTC Bulletin Board under the symbol OTC BB “OLIE”, but no active trading market has developed and we cannot assure you that an active trading market will ever develop. 6 Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Record Holders As of December 2, 2013, we had outstanding 2,264,500,000 shares of common stock, which were held by 40 non affiliated stockholders of record and 1 affiliated stockholders of records. Dividends Since our inception, we have not declared nor paid any cash dividends on our capital stock and we do not anticipate paying any cash dividends in the foreseeable future. Our current policy is to retain any earnings in order to finance our operations. Our Board of Directors will determine future declarations and payments of dividends, if any, in light of the then-current conditions it deems relevant and in accordance with applicable corporate law. Securities Authorized for Issuance under Equity Compensation Plans The Board of Directors filed a Registration Statement prepared in accordance with the requirements of Form S-8 under the Securities Act of 1933, as amended, registering 350,000,000 shares of common stock, par value $0.00001, issuable pursuant to the 2013 Employee and Consultant Stock Incentive Plan. 7 Recent Sales of Unregistered Securities; Use of Proceeds from Sale of Registered Securities We have not sold any equity securities not registered under the Securities Act. Purchases of Equity Securities by the Issuer and Affiliated Purchases During each month within the fourth quarter of the fiscal year ended September 30, 2013, neither we nor any “affiliated purchaser,” as that term is defined in Rule 10b-18(a)(3) under the Exchange Act, repurchased any of our common stock or other securities. ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements.” These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. Overview We are a development stage company with limited operations and no revenues from our business operations. We do not anticipate that we will generate significant revenues until we are able to continue making advances in obtaining additional assets and additional revenue generating opportunities. Accordingly, we must raise cash from sources other than our operations in order to implement our marketing plan. We have raised approximately $40,000 from our shareholders. We believe that we will need to raise an additional approximate $60,000 in order to allow us to begin our market development and sales activities and to remain in business for twelve months including the costs related with being a public company. There is no reasonable expectation as to when revenues may be generated. If we raise the necessary funds, but are unable to generate revenues within twelve months of the effectiveness of this Registration Statement for any reason, or if we are unable to make a reasonable profit within twelve months of the effectiveness of this Registration Statement, we may have to suspend or cease operations. At the present time, we have not made any arrangements to raise additional cash to finance our operations. We may seek to obtain additional funds through a second public offering, a private placement of securities, or loans. Other than as described in this paragraph, we have no financing plans at this time. 8 Plan of Operation We have not shown any revenues or profits since our inception date. Over the next twelve months we intend to commence an advertising and promotional strategy as we continue to transform into a business acquisition corporationand generate revenue. Results of Operations During the period from December 10, 2010 (date of inception) through September 30, 2011, we incurred a net loss of $1,917. During the year ended September 30, 2012, we incurred a net loss of $46,981. During the year ended September 30, 2013, we incurred a net loss of $5,123,449. These losses consisted of general and administrative expenses, primarily comprising professional fees. Purchase or Sale of Equipment We do not expect to purchase or sell any property or significant equipment Revenues We had no revenues for the period from December 10, 2010 (date of inception) through September 30, 2013. Liquidity and Capital Resources Our balance sheet as of September 30, 2013, reflects assets of $83 comprised entirely of cash, and current liabilities of $295,743. Cash from inception to date have been insufficient to provide the working capital necessary to operate. As of September 30, 2013, loans payable amounted to $171,133 and represented working capital advances. The loans are unsecured, non-interest bearing, and due on demand. Since inception, we have issued 2,264,500,000 shares of common stock to our Directors, consultants and investors. We anticipate generating losses and, therefore, may be unable to continue operations in the future. Except for private placement financing from July 2011 through September 2011 and an investment by our Directors in 2010, we have not attempted to raise any additional capital. We estimate that we need approximately $100,000 to fund our activities over the next 12 months. We will need to raise approximately an additional $60,000 to fund the ongoing costs of being public. Currently, with cash assets of approximately $83, based on our projected operations over the next year, we cannot operate if no further funds are raised. Our cash assets are being kept in the United States. To date, except for our selling stockholders we have not attempted to raise additional capital from any third party sources. Since we require additional capital, we may have to issue debt or equity or enter into a strategic arrangement with a third party. We have not entered into any agreements with our Directors for interim financing, but we may nevertheless request that our current Directors provide us with such interim financing. There can be no assurance that additional capital will be available to us. We currently have no agreements, arrangements or understandings with any person to obtain funds through bank loans, lines of credit, or any other sources. 9 Going Concern Consideration Our independent auditors included an explanatory paragraph in their report on the financial statements attached to our Annual Report on Form 10-K regarding concerns about our ability to continue as a going concern. Our financial statements for the fiscal period ended September 30, 2013 contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. CRITICAL ACCOUNTING POLICIES Our financial statements have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make certain estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the related disclosures of contingent assets and liabilities as of the date of the financial statements and during the applicable periods. We base these estimates on historical experience and on other factors that we believe are reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions and could have a material impact on our financial statements. Refer to Note 1 to the Financial Statements entitled “Summary of Significant Accounting Policies” included in this Annual Report for a discussion of accounting policies utilized by the Company. There are no recent accounting pronouncements that are expected to have an effect on the financial statements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 10 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA OLIE INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS SEPTEMBER 30, 2013 CONTENTS Page(s) Report of Independent Registered Public Accounting Firms F-1 Financial Statements: Balance Sheets – September 30, 2013 and 2012 F-3 Statements of Operations – Year ended September 30, 2013 and 2012 and from December 10, 2010 (Inception) to September 30, 2013 F-4 Statement of Stockholder’s Equity (Deficit) – from December 10, 2010 (Inception) to September 30, 2013 F-5 Statements of Cash Flows – Year ended September 30, 2013 and 2012 and from December 10, 2010 (Inception) to September 30, 2013 F-6 Notes to Financial Statements F-7 11 Messineo & Co, CPAs LLC 2cMullen Booth Rd – Ste. 302 Clearwater, FL33759-1362 T: (518) 530-1122 F: (727) 674-0511 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: OLIE, Inc. We have audited the accompanying balance sheets of OLIE, Inc., a development stage company, as of September 30, 2013 and the related statements of operations, stockholders’ deficit and cash flows for the year then ended and for the period from December 10, 2010 (date of inception) to September 30, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our auditsThe financial statements of OLIE, Inc. as of September 30, 2012, were audited by other auditors whose report dated November 30, 2012, expressed an unqualified opinion on those statements, except that the report contained an explanatory paragraph stating that there was substantial doubt about the Company’s ability to continue as a going concern We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of OLIE, Inc. as of September 30, 2013, and the results of its operations and its cash flows for the year then ended, and for the period from December 10, 2010 (date of inception) to September 30, 2013, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company had a net loss, negative cash flow from operating activities, and is still in the development stage. These conditions raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Messineo & Co. CPAs, LLC Clearwater, Florida January 13, 2014 F-1 F-2 OLIE Inc. (A Development Stage Company) Consolidated Balance Sheets September 30, September 30, ASSETS Current Assets Cash and cash equivalents $
